Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 6, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 and 9 (their respective dependent claims) are objected to because of the following informalities: 
Regarding claim 1, “to calculate cuff compliance” should read “to calculate a cuff compliance”.
Regarding claim 9, “the tracheal mucosa, Cl,” should read “the tracheal mucosa, C(TM),”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  a compliance determination circuit (34) configured to calculate cuff compliance, as found in specification Par. [0058], as cuff compliance is equal to cuff volume divided by cuff pressure, does not reasonably provide enablement for “a compliance determination circuit (34) configured to calculate … an estimated tracheal airway compliance based on the gas volume signal and the gas pressure signal or a cuff compliance calculated through different formulas or equations that are based on gas volume and pressure signals.  The independent claims have no limits and covers every conceivable ways for calculating a cuff compliance and an estimated tracheal airway compliance based on the gas volume signal and the gas pressure signal, while the original disclosure discloses at most only calculating a cuff compliance based on a ratio between cuff volume and cuff pressure. Moreover, the specification is devoid of any description or formula of an estimated tracheal airway compliance and provides no information on how this compliance is calculated by the compliance determination circuit. The inventor provides an insufficient amount of direction for one skilled in the art in how to specifically calculate an estimated tracheal airway compliance and what is the purpose in calculating this specific compliance. Also the original disclosure only provides a single method of calculating a cuff compliance, [0058] “Compliance (Ccuff)= Cuff Volume / Cuff Pressure”, and there is no evidence that the inventor envisioned a more generic way of calculating the cuff compliance, as potentially claimed in claim 1 and 17 under the broadest reasonable interpretation. The broadest reasonable interpretation of claims 1 and 17, for calculating a cuff compliance based on the gas volume and pressure signals would be any compliance equation or formula directed at the cuff of the invention that uses volume and pressure parameters for its calculations. Furthermore, no explanation on how to calculate an estimated tracheal airway compliance is present within the specification. The specification fails to give proper guidance to the artisan as to how to make an estimated calculation of tracheal airway compliance based on pressure signal and volume signal. Any attempt to do so would involve mere guesswork and undue experimentation on the part of the artisan. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term "tracheal airway compliance" appearing in the specification Par. [0018], [0028], and [0075] are merely reiterations of what is recited in claims 1 and 17 and do not further describe or define the term. Sufficient detail is missing on how one skilled in the art would be able to use the compliance determination circuit so it could calculate this “tracheal airway compliance” based on the cuff gas volume and pressure signals. Applicant is also not in possession of using any other equation for calculating a cuff compliance broadly based on using the two parameters volume and pressure; applicant possesses only the “cuff compliance” equation in the specification [0058] “Compliance (Ccuff)= Cuff Volume / Cuff Pressure”.
Claims 2-16, and 18-20 are rejected by virtue of their dependency on the independent claims 1 and 17. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 17, it is entailed that a compliance determination circuit is configured to calculate cuff compliance and an estimated tracheal airway compliance. It is unclear if an estimated tracheal airway compliance is a separate and distinct compliance calculated compared to the cuff compliance referenced. If these compliances are two separate values/calculations, it is unclear what is intended as estimated tracheal airway compliance. This limitation is not seen as a term in the art. The original specification is devoid of any explanation what is intended by an estimated tracheal airway compliance and how it is calculated or determined which needed to understand its metes and bound. 
Claims 2-16, and 18-20 are rejected by virtue of their dependency on the independent claims 1 and 17. 
Allowable Subject Matter
No prior art rejection has been made on claims 1-20. No art was found such that the claimed invention as a whole would have been anticipated or obvious over before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
The following is a statement of reasons for the indication of allowable subject matter:  
Lockett E. Wood et. al. (US 20110178419 A1; hereinafter “Wood”), Peter Young et. al. (US 20100252048 A1; hereinafter “Young”), and Gregory Christopher et. al. (WO 2013074763 A1; hereinafter “Gregory”) represent the closest prior art to the claimed invention.
Wood discloses of a cuff pressure management device (10) ([0024] “tracheal tube system 10”, see Fig. 1) for a tracheal breathing tube (54) ([0024] “tracheal tube 12”) with an inflatable cuff (90) ([0026] “inflatable cuff 26”), comprising:
	a pressure transducer (44) ([0032] “pressure transducer 74”, see Fig. 2) for providing a cuff gas pressure signal; 	a cuff pressure controller (24) ([0032] “central controller 78”, Wood teaches of a controller that inflates the cuff when the pressure drops below a certain threshold ) in controlling communication with the volume displacement subsystem and the compliance determination circuit to maintain cuff pressure based on the calculated cuff compliance.
Wood does not disclose a volume displacement subsystem (36) for providing (i) a measured volume of pressurized gas to and from the cuff and (ii) a cuff gas volume signal or a compliance determination circuit (34) configured to calculate cuff compliance and an estimated tracheal airway compliance based on the gas volume signal and the gas pressure signal.
Young discloses of a volume displacement subsystem (36) ([0057] Young teaches of a stepper motor 44, piston 36, and cylinder that inflates/deflates cuff 26, see Fig. 2) for providing (i) a volume of pressurized gas to and from the cuff.
Young does not disclose the volume displacement subsystem for providing a measured volume of pressurized gas to and from the cuff or (ii) a cuff gas volume signal.
Gregory discloses of limiting the flow of inflation fluid to a catheter retention balloon to a specific volume or pressure (Pg. 3 Lines 33-35, Pg. 4 Lines 5-6). It fails to disclose of a compliance determination circuit using both the known volume and pressure values to maintain the cuff pressure based on a calculated compliance of the balloon structure. 	The prior art of record does not disclose, teach, or render obvious a volume displacement subsystem that provides a cuff with a measured volume of pressurized gas or provides a cuff gas volume signal and doesn’t disclose a compliance determination circuit configured to calculate cuff compliance and an estimated tracheal airway compliance based on a gas volume signal and a gas pressure signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785